UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report:July 23, 2007 GENTEX CORPORATION (Exact name of registrant as specified in its charter) Michigan 0-10235 38-2030505 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 North Centennial Street Zeeland, Michigan 49464 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(616) 772-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.02Results of Operations and Financial Condition. On July 23, 2007, Gentex Corporation issued a news release announcing financial results for the second quarter ended June 30, 2007.A copy of the news release is attached as Exhibit 99.1 to this Form 8-K. The information in this Form 8-K and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 9 - Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibit 99.1 - News Release Dated July 23, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:July 23, 2007 GENTEX CORPORATION (Registrant) By: /s/ Steven A. Dykman Steven A. Dykman Vice President – Finance and Chief Financial Officer
